Mr. Justice Sktyder,
dissenting.
I dissent. I am doubtful if I would have reached the same result as the trial court if I had sat as the trier of the facts. But I did, not .hear or see the witnesses,, and I have no way of knowing from the cold record which witnesses were worthy of belief. Even if we were empowered to do so, I' would therefore be reluctant to substitute my judgment on the facts for that of the district court.
■ We should not in this case re-examine the facts to determine if we could have reached the same result in the first instance. The function of this court, in reviewing facts, is exhausted when there is found to be a rational basis in the *512judgment of the lower court. I cannot agree that the judgment of the district court was wholly irrational, and that' there was no evidence on which to base the judgment of conviction. That is my sole reason for voting to affirm the judgment of conviction.